The present application is being examined under the pre-AIA  first to invent provisions.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2022 has been entered.


DETAILED ACTION
Claims 1-11 are pending in Claim set filed 1/19/2022.
Claim 1 has been amended.
Claims 12-23 are cancelled.
Herein, claims 1-11 are for examination.
The 101 rejection as set forth below has been reformulated in view of Applicant’s claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11 are directed at least one aliphatic aldehyde component, wherein the at least one aliphatic aldehyde component has a minimum inhibition concentration of at least about 0.9 mg/L against bacterial growth; allyl isothiocyanate, wherein the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of equal to or less than 0.5.; and a non-aqueous solvent. The scope of the claim is broad enough to read on one or more aldehydes and since the claim states ‘comprising’ language which is open language, allowing for the incorporation of unclaimed/ undisclosed subject matter, the remainder of the composition can be composed of any substance or substances, so long as the composition is antimicrobial and so long as the composition is ‘active in a vapor phase’.
Claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter? In this situation, claims 1-11 are directed to compositions of matter.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? As noted on page 74622 of the Register, “Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/substances and substances that do not have markedly different characteristics compared to what occurs in nature.” As noted on page 74623 of the Register: “To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation (discussed in section I.A.3.b). A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception. Since the composition contains products which are naturally-occurring, claims 1-11 are directed to a nature-based product. (Step 2A: YES).” One embodiment of claims 1-11 is directed to a natural phenomenon, namely the existence in nature of both trans-2-hexenal, allyl isothiocyanate and 1-hexanol (non-aqueous solvent) that are volatile components found in the essential oil of Upwald Wasabi as taught by Kumagai et al (Biosci. Biotech. Biochem. 1994, 58, p.2131, Table II and III (trans-2-hexenal (Peak No. 4), allyl isothiocyanate (Peak No. 9), 1-hexanol (Peak No. 8); 6-C13 aldehyde can be unsaturated. Therefore, trans-2-hexenal (i.e., C6 unsaturated aldehyde) and (E)-2-nonenal (C9 unsaturated aldehyde) (trans-2-hexenal and (E)-2-nonenal (i.e., trans-2-nonenal) are recited in Instant Claim 10) are within the scope of the claimed at least one aliphatic aldehyde. Further, 1-hexanol is a fragrance as taught by Roreger et al (US20060016905, paragraphs {0019-0020]) and Metcalfe et al (USP 3024283, col.3, lines 31-43) teaches that 1-hexanol is an organic solvent (i.e., non-aqueous solvent) and also Nakamura et al (US20100190104, paragraph [0059]) teaches that 1-hexanol is a non-aqueous solvent. Claims 1-11 are drawn to a volatile antimicrobial composition comprising (a) at least one aliphatic aldehyde component, wherein the antimicrobial composition in at least partially a solution phase and configured to evaporate into a vapor phase for antibacterial activity; accordingly, the aliphatic aldehyde component can be trans-2-hexenal and/or (E)-2-nonenal in a solution phase. Notably, the Specification 
Step 2B: NO. Claims 1-11 do not require any additional components beyond trans-2-hexenal and/or (E)-2-nonenal with allyl isothiocyanate and 1-hexanol (non-aqueous solvent). Note also that mixing antimicrobials in water was routine in the art. Supposing for arguments sake that a carrier must be used and must be something other than components explicitly listed in the claim, Applicants admit at paragraphs 25-26 that fillers, buffers, preservatives, and additives for combination with their aldehydes were well-known, routine, and conventional in this art. Section I.A.3.b states the following:
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there 

[…] In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘‘product of nature’’ exception (a law of nature or naturally occurring phenomenon), and the claim will require further analysis to determine eligibility based on whether additional elements add significantly more to the exception.

In this case, an instantly claimed compound of at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate and 1-hexanol (non-aqueous solvent) is a naturally occurring compound. 
Applicants are directed to Funk Brothers Seed Company v. Kalo Inoculant Company, 76 USPQ 280, where claims were directed to a mixture of bacteria where the court noted on pages 281-282:
Discovery of the fact that certain strains of each species of these bacteria can be mixed without harmful effect to the properties of either is a discovery of their qualities of non-inhibition. It is no more than the discovery of some of the handiwork of nature and hence is not patentable. The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle. 

The same situation would appear to apply here, the isolated compounds (including compounds having the instantly claimed weight percentage of component (a)), e.g., at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate and non-aqueous solvent, as instantly claimed, would be expected to retain their naturally occurring properties and/or function according to the handiwork of nature. For these reasons, claim 1 is directed to aliphatic aldehyde compounds deemed to be directed to a judicial exception that does not have markedly different characteristics. Therefore, claims 1-11 that are directed to at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate and 1-hexanol (non-aqueous solvent), are deemed to be directed to a judicial exception.
Applicants have amended claim 1 to recite that “the at least one aliphatic aldehyde component and allyl isothiocyanate Funk Brothers, the fact that Applicant has observed that two particular components have particular effects or properties in combination only amounts to an observation of the handiwork of nature. Regardless, the claimed range of “equal to or less than 0.5” would not necessarily be recognized by a person of ordinary skill in the art as being indicative of, for instance, synergy or unexpected results. Odds (Journal of Antimicrobial Chemotherapy 2003, 52, 1) teaches the following (See p.1, right column, second paragraph):

    PNG
    media_image1.png
    379
    680
    media_image1.png
    Greyscale

Accordingly, Odds teaches that the claimed range of fractional inhibition values corresponding to “no interaction” of greater than 0.5 is not substantially distinct from the range instantly recited of “equal to or less than 0.5”. Applicant’s range is not precise relative to the cutoff cited noted above (i.e., ≤ 0.5) and would appear to be generic enough to cover values equal to 0.5 (See entire document), as instantly claimed.
	An analogous rationale applies to the limitation regarding weight percentages of the aliphatic aldehyde component, i.e., concentration or isolation would not be expected to alter the properties of a compound. While it may be the case that the composition having a particular weight percentage would be more useful than others in a given application (in the same that an isolated gene is useful in particular applications where an 
The Instant Claims failure to recite substantially more than the judicial exception is particularly evident from the situation where the two components, for instance, have a fractional inhibition index (FIC) of 0.6-1.1 (Table 1, Specification on page 13, paragraph [0040] is evidence of “no interaction”) for a single type of bacteria. Regardless of whether the combination shows a fractional inhibition index of substantially less than 0.5 for any other types of bacteria, the Instant Claim would encompass any composition per se that meets the instantly claimed weight percentage limitation, which as discussed above is not necessarily considered substantially even when requiring severing of chemical bonds. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1978-79 (2013). In other words, the Instant Claims attempt to monopolize a particular judicial exception based on how the combination might behave in one particular application. 
	Does the claim recite additional elements that amount to significantly more than the judicial exception? As noted on page 74624 of the Register:


Furthermore, the Register states on page 74624:
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. The following are examples of these considerations, which are not intended to be exclusive or limiting. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include:

[…]
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;

In this situation, Instant Claim 1 merely recites at least one aliphatic aldehyde compounds, e.g., trans-2-hexenal and/or (E)-2-nonenal, at a particular weight concentration with allyl isothiocyanate and a non-aqueous solvent, and therefore are not deemed to be significantly more than the judicial exception. 
For this reason, claims 1-11 are not deemed to represent ‘substantially more’ than the judicial exception.

Response to Arguments
Applicant argues that claim 1 has been amended to recite a volatile antimicrobial composition comprising at least one aliphatic aldehyde, AIT, and a non-aqueous solvent. As recited in the present disclosure, AIT is decomposed by water, thus non-aqueous solvents such as glycols and fragrance oils are preferred. See Published Application at paragraph [0025]. Therefore, the Examiner's argument that water is found virtually everywhere in nature is not applicable as water is not amongst the claimed solvents.

Applicant’s arguments have been fully considered but they are not persuasive, because the Specification at paragraph [0025] states the following:
The aldehyde component and allyl isothiocyanate (for example allyl isothiocyanate obtained from mustard essential oil) can be diluted to use concentrations with an appropriate solvent. Since allyl isothiocyanate is decomposed by water, non-aqueous solvents are preferred (e.g., fragrance oils or glycols).

The statement: non-aqueous solvents are preferred (e.g., fragrance oils or glycols) is a non-limiting definition and does not exclude other non-aqueous solvents, for example, 1-hexanol. Furthermore, Instant Claims recite the transitional term ‘comprising’ and are open-ended and do not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (See MPEP 2111.03). Accordingly, Instant Claims do not exclude water in the volatile antimicrobial composition as instantly claimed.

Applicant argues that it is clear from amended independent claim 1, that the present antimicrobial composition comprises a lower amount of AIT than aliphatic aldehyde. In contrast, both prior art references, Kumagai and Zhao, as previously discussed, disclose the presence of a higher amount of AIT than trans-2-hexenal or (E)-2-nonenal. Kumagai, for example, discloses 15.79 mg of AIT and 4.29 mg of trans-2-hexenal per 100 g upland wasabi leaf See Kumagai at Table III. Through mass spectroscopy, Zhao shows a peak area abundance of 4.11 for AIT and a peak area abundance of 1.75 for (E)-2-nonenal in fresh potherb mustard. See Zhao at Table 1. Applicant notes that the peak area abundance was calculated against an internal standard and as such, is representative of the relative weights of the components. Therefore, both Kumagai and Zhao clearly contradict the claimed composition. Moreover, the presence of a lower amount of AIT in the claimed composition is critical as
it solves the underlying technical problem detailed within the specification, namely, a need for an antimicrobial composition with reduced mustard essential oil (a source of AIT) to achieve sufficient antimicrobial activity. See Published Application at paragraph [0003]. The present disclosure aims and succeeds to develop a composition with a decreased amount of AIT by combining AIT with an aliphatic aldehyde in the amounts recited in claim 1. The resulting combination is effective as an antimicrobial as the compositions of the present disclosure have been found to exhibit antimicrobial activity in the vapor phase against both gram-positive and gram-negative bacteria. See Published Application at paragraph [0031]. Thus, antimicrobial compositions of the presently claimed invention were formulated such that they do not require the high levels of AIT that naturally occur in mustard essential oil. Thus, the limitations provided by claim 1 do not recite a naturally occurring composition.

Applicant’s arguments have been fully considered but they are not persuasive, because the at least one aliphatic aldehyde component, allyl isothiocyanate (AIT) and 1-hexanol in nature as taught by Kumagai and Zhao have inherently distinct chemical/physical properties of which they naturally possess and too would have in the claimed volatile antimicrobial composition absence any claimed or disclosed structural changes. It would necessarily follow that the aliphatic aldehyde component, allyl isothiocyanate (AIT) and 1-hexanol would retain their naturally occurring properties in the claimed volatile antimicrobial composition, wherein the antimicrobial composition comprises a lower amount of AIT than aliphatic aldehyde in combination would provide a MIC against bacterial growth of at least 0.9 mg/L and 

Applicant argues that the claimed composition exhibits a synergistic antibacterial effect that the individual components do not have. The synergistic effect is supported in the present disclosure through the determination of the fractional inhibition concentration index (FICI). The Examiner repeatedly cites Odds et al., J Antimicrobial Chemother. 51(1):1, 2003 ("Odds"), which insists that "authors submitting papers containing FICI data restrict themselves to interpretations of 'synergy' (FICI: ≤ 0.5), 'antagonism' (FICI > 4.0) and 'no interaction' (FICI > 0.5-4.0)." However, Odds acknowledges that this is not the only interpretation of FICI data. In fact, Odds
details one of the better known tests, the chequerboard test, in which synergy results in an FICI <l. See Odds at first paragraph. Even so, the combined FICI values present in the specification not only meet the criteria for this much broader definition, but also for the more restricted range, with evidence of an FICI: ≤ 0.5 provided for several examples. See Published Application at Table 1. Although it is clear from Table 1 that the combined FICI values can be equal to 0.5 or less, the Examiner continues to argue that 0.5 is generic enough to cover values below and above 0.5 and gives an example which state that the values of 0.45 and 0.54 could either mean synergy or no interaction. Applicant argue that Odds only recites a cut-off value for synergy with one significant figure, 0.5, thus, this last digit is a reliable indicator for the determination of synergy, even if rounding. Odds does not represent synergy as an FICI: ≤ 0.50. Here, there are now two significant figures and the hundredths position becomes significant. As such, Applicant submits that the claimed composition exhibits a synergistic effect under the definition provided by Odds.



Applicant argues that the Examiner asserts that Funk Brothers Seed Company v. Kala Inoculant Company (Funk Brothers) can be applied to the present case. However, in Funk Brothers the patent-in-suit was directed to a plant inoculant composition made up of several types of naturally occurring bacteria, where each bacterial species existed in the inoculant in the same state and exhibited the same properties as found in their natural state. See Funk, 333 U.S. 127, 131 (1948). This is not the case for the specifically claimed combination of aliphatic aldehyde and AIT compounds as they exhibit a synergistic antibacterial effect as described above that the individual components do not have. Thus, the comparison to Funk Brothers is not justified.

Applicant’s arguments have been fully considered but they are not persuasive, because the Office is not persuaded that 


Conclusions
No claim is allowed.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626